Citation Nr: 0839671	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for constipation, 
rated as noncompensable prior to May 12, 2008, and as 10 
percent disabling as of May 12, 2008.  

2.  Entitlement to an increased rating for hemorrhoids, rated 
as noncompensable prior to May 12, 2008, and as 10 percent 
disabling as of May 12, 2008.  

3.  Entitlement to a compensable rating for a left foot 
bunion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for a compensable rating for constipation, 
hemorrhoids, and a left foot bunion.  The Board remanded the 
claims for additional development in March 2008.  

A June 2008 rating decision continued the noncompensable 
ratings for constipation and hemorrhoids prior to May 12, 
2008, and increased the ratings for constipation and 
hemorrhoids, from 0 to 10 percent disabling, effective May 
12, 2008.  However, as those grants do not represent a total 
grant of benefits sought on appeal, the claims for increase 
remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to May 12, 2008, the veteran's 
constipation was manifested by mild disturbances of bowel 
function with occasional episodes of abdominal distress.  

2.  For the period since May 12, 2008, the veteran's 
constipation has been manifested by frequent episodes of 
bowel disturbance with abdominal distress.   

3.  For the period prior to May 12, 2008, the veteran's 
hemorrhoids were characterized as mild and easily treatable 
with over-the-counter medication.  The disability was 
manifested by occasional bleeding and discomfort.  

4.  For the period since May 12, 2008, the veteran's 
hemorrhoids have been characterized as recurrent with 
increased frequency and excessive redundant tissue.   

5.  The veteran had surgery for left hallux valgus 
(bunionectomy) with resection of the metatarsal head.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for constipation 
have not been met prior to May 12, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.113, 4.114, Diagnostic Code 
(DC) 7319 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
constipation have not been met for the period of May 12, 
2008, to the present.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.113, 4.114, Diagnostic Code (DC) 7319 
(2008).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met prior to May 12, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336 (2008).

4.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met for the period of May 12, 2008, 
to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2008).

5.  The criteria for a 10 percent rating, but no higher, for 
a left foot bunion have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code (DC) 5280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Constipation 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2008). 

The veteran has been diagnosed with constipation.  The 
veteran's most predominant symptoms have been determined to 
most closely approximate irritable colon syndrome, the 
disability contemplated by DC 7319.  

Diagnostic Code 7319 provides that a 0 percent rating is 
warranted for mild irritable colon syndrome manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating requires severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319 (2008).  

1.  Prior to May 12, 2008 

Prior to May 12, 2008, the veteran's constipation was rated 
as noncompensable.  

Post-service VA medical records dated from August 2002 to 
November 2002 show that the veteran received intermittent 
treatment for constipation.  Her constipation was noted to 
have improved in November 2002.  

On VA examination in October 2002, the veteran reported 
taking medication for her constipation.  She complained that 
she became constipated for up to a week if she did not take 
her medication.  She stated that with the medication, her 
daily bowel movements were soft and associated with abdominal 
pressure and good release of the fecal matter.  She reported 
trying to have a high-fiber diet and stated that helped her 
with the bowel movements.  She complained that when she 
became constipated and unable to have a bowel movement for a 
week, her abdomen would become distended but not painful.  
She reported that when she was constipated, she would become 
impacted and required manual removal.  Examination revealed a 
soft, depressible abdomen.  Peristalsis was present, but 
there were no masses, tenderness, or visceromegaly.  The 
examiner diagnosed the veteran with chronic constipation.  

Under DC 7319, a 10 percent rating is warranted if the 
evidence demonstrates moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.  In this 
case, the medication that the veteran took rendered good 
control of her constipation.  There was no evidence of bowel 
disturbance with frequent abdominal distress.  When 
constipation did occur, the veteran's abdomen became 
distended but not painful.  The veteran only reported 
intermittent distress.  The veteran experienced no more than 
occasional constipation.  Accordingly, the Board finds that a 
compensable rating is not warranted under DC 7319.

Furthermore, the Board finds that elevation to the next 
higher rating is not warranted due to a disability that is 
ratable under DC 7319.  The veteran's level of reported 
symptomatology remains mild and intermittent, and does not 
rise to the level of severity of the overall disability that 
would warrant such elevation.  38 C.F.R. § 4.114 (2008). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's constipation warrants no more than a 0 percent 
rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

2.  From May 12, 2008, to Present 

From May 12, 2008, to the present, the veteran's constipation 
was rated as 10 percent disabling.  

On VA examination in May 2008, the veteran complained of 
abdominal pain and bloating in the mid to lower abdomen on a 
weekly basis.  Examination revealed no history of 
hospitalization, surgery, trauma to the digestive system, 
neoplasm, hernia surgical repair, history of injury or wound 
related to hernia, or history of tuberculosis of the 
peritoneum.  The examiner diagnosed the veteran with chronic 
constipation and opined that her constipation had not 
improved despite the use of medication.  The examiner stated 
that her current level of severity was mild and explained 
that her symptoms were intermittent and usually exacerbated 
by eating the wrong types of food.  The examiner noted that 
the veteran's abdominal pain, bloating, and swelling had 
increased mildly with time.  

Under DC 7319, a rating in excess of 10 percent is warranted 
if the evidence demonstrates severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  In this case, the objective 
medical evidence shows that the veteran suffered from chronic 
constipation and had no episodes of diarrhea.  She did not 
have constant abdominal distress and instead experienced only 
weekly abdominal pain, bloating, and swelling.  Accordingly, 
the Board finds that a rating in excess of 10 percent is not 
warranted under DC 7319.

In sum, the weight of the credible evidence demonstrates that 
the veteran's constipation warrants no more than a 10 percent 
rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Hemorrhoids 

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2008).  Under 
DC 7336, a 0 percent rating is assigned when there are mild 
or moderate hemorrhoids.  A 10 percent rating is assigned 
when there is evidence of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating is assigned when 
there is evidence of hemorrhoids with persistent bleeding and 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, DC 7336.  

1.  Prior to May 12, 2008 

Prior to May 12, 2008, the veteran's hemorrhoids were rated 
as noncompensable.  

In a November 2003 VA medical report, the veteran complained 
of rectal bleeding for the previous two days.  She reported 
that she recently had blood in her stool more than once and 
stated that her bowel movements had been harder than normal.  
She also complained of bleeding with passing flatus as well 
as increased rectal pain.  She stated that she had increased 
the fiber in her diet and fluids.  The staff nurse advised 
her to seek medical attention within the next 12 to 24 hours.  

On VA examination in October 2002, the veteran complained 
that her hemorrhoids had become sore and a bit swollen at 
times.  She reported using hemorrhoidal suppositories when 
she needed them occasionally.  She denied any bleeding or 
itching.  Examination revealed two groups of hemorrhoids at 
the 6 o'clock position and 12 o'clock position.  The 
hemorrhoids were not swollen, tender, or red.  The examiner 
diagnosed the veteran with hemorrhoids.  

Clinical records do not demonstrate that the veteran had been 
treated for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue during this period.  Additionally, 
there is no suggestion in the evidence of record that the 
veteran had become anemic due to persistent hemorrhoidal 
bleeding.  The medical evidence shows that the veteran had 
recurrent mild hemorrhoids with periodic bleeding, 
discomfort, and pain.  Accordingly, the Board finds that she 
is not entitled to an increased rating for her hemorrhoid 
disability for this period.  38 C.F.R. § 4.114, DC 7336.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's hemorrhoid 
disability did not warrant a compensable rating for the 
period under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  From May 12, 2008, to Present 

From May 12, 2008, to the present, the veteran's hemorrhoids 
were rated as 10 percent disabling.  

On VA examination in May 2008, the veteran complained of pain 
in the rectal area.  She reported that she used laxatives and 
a high fiber diet to treat her hemorrhoids.  Examination 
revealed no history of hospitalization or surgery, trauma to 
the rectum or anus, neoplasm, obstetrical injury, spinal cord 
injury related to the rectum or anus, rectal prolapse, 
recurrent anal infections, or proctitis.  There was anal 
itching, pain, difficulty passing stool, swelling, and 
tenesmus.  The veteran did not have burning, diarrhea, 
bleeding from hemorrhoids, a history of thrombosis, or 
recurrence without thrombosis.  She had a history of fecal 
incontinence and currently had occasional mild fecal leakage 
that did not require pads.  The examiner found slightly 
tender external hemorrhoids that measured 0.5 centimeters.  
There was evidence of excessive redundant tissue but no 
thrombosis, bleeding, or fissures.  The veteran's sphincter 
was not impaired, and there were no anorectal fistulas, anal 
or rectal strictures, or rectal prolapses present.  The 
examiner diagnosed the veteran with hemorrhoids and opined 
that her hemorrhoids had not improved despite the use of 
medication.  He stated that her current level of severity was 
mild and noted that her level of rectal pain due to 
hemorrhoids remained about the same as before.     

Clinical records do not demonstrate that the veteran has been 
treated for hemorrhoids with fissures.  Additionally, there 
is no suggestion in the evidence of record that the veteran 
has become anemic due to persistent hemorrhoidal bleeding.  
The medical evidence shows that the veteran has recurrent 
external hemorrhoids with excessive redundant tissue.  
Accordingly, she is not entitled to an increased rating for 
her hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's hemorrhoid 
disability does not warrant a rating greater than 10 percent 
for the period under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Foot Bunion 

Under DC 5280, a 10 percent disability rating is warranted 
for unilateral hallux valgus where the hallux valgus is 
either equivalent to amputation of the great toe, or is 
status post resection of the metatarsal head.  38 C.F.R. § 
4.71a, DC 5280 (2008). 

In August 2003, an x-ray of weight-bearing views of the left 
foot showed status post bunionectomy.  No other significant 
abnormality was noted.  

On VA examination in October 2002, the veteran stated that 
she had a history of left bunion surgery performed in the 
early 1990s.  She reported no significant current pain but 
complained that she had deformity of the second toe in the 
left foot.  She stated that she was using non-active means to 
try to keep alignment of her toes and was under the care of a 
podiatrist.  Examination of the left foot revealed a 
well-healed surgical wound over the dorsal aspect of the 
right metatarsophalangeal (MTP) joint.  There was slight 
valgus deformity noted at the MTP joint without any pain.  
The veteran had normal range of motion of the MTP joint on 
the left foot, but there was slight overlapping of the left 
second toe without evidence of skin breakdown in any areas.  
She had active and passive full flexion of the MTP joint on 
the great toe of the left foot.  The examiner diagnosed the 
veteran with history of a left foot bunionectomy, under the 
care of podiatrist with no symptoms of pain or evidence of 
skin breakdown noted.  

At a May 2008 VA examination, the veteran complained of 
experiencing pain along the first MTP joint of the left foot 
when she was walking or standing.  There was no history of 
trauma to the feet, history of foot-related neoplasm, 
swelling, heat, redness, stiffness, fatigability, weakness, 
lack of endurance, or flare-ups of foot joint disease.  She 
was able to stand for 15 to 30 minutes and able to walk more 
than 0.25 mile but less than 1 mile.  She required the use of 
an orthotic insert in her shoe.  Examination of the left foot 
revealed no objective evidence of painful motion, tenderness, 
instability, abnormal weight-bearing, skin or vascular foot 
abnormality, malunion or nonunion of the tarsal or metatarsal 
bones, or muscle atrophy of the foot.  There was angulation 
of about 20 degrees at the MTP joint of the left foot, but no 
stiffness was present.  A 2007 x-ray of the left foot showed 
mild residuals, status post hallux valgus surgery.  The 
examiner diagnosed the veteran with recurrence of left hallux 
valgus and commented that the current level of severity was 
moderate.  The examiner explained that she was experiencing 
some recurrence of the hallux valgus deformity and thus 
having some symptoms related to the abnormal pressure during 
shoe wear.  That examiner stated that this was not an 
uncommon occurrence for the deformity to recur around 15 to 
20 years after surgery.  

The Board finds that the veteran is entitled to a compensable 
rating for her left foot bunion disability.  The evidence of 
record shows that the veteran underwent surgical correction 
of her left hallux valgus in the 1990s and that she was 
currently status post bunionectomy.  Thus, entitlement to a 
10 percent rating for a left foot bunion is shown based on 
status post resection of the metatarsal head.  That is the 
maximum rating available for unilateral hallux valgus.  38 
C.F.R. § 4.71a, DC 5280.  The Board has resolved all doubt in 
favor of the veteran in reaching this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002; rating 
decisions in December 2002 and June 2008; and a statement of 
the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating prior to May 12, 2008, and a rating in 
excess of 10 percent from May 12, 2008, to the present, for 
constipation are denied.  

A compensable rating prior to May 12, 2008, and a rating in 
excess of 10 percent from May 12, 2008, to the present, for 
hemorrhoids are denied.  

A 10 percent rating, but no higher, for a left foot bunion is 
granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


